Title: To James Madison from George W. Spotswood, 29 November 1825
From: Spotswood, George W.
To: Madison, James


        
          Dear Sir,
          University of Virginia 29th. Novr. 1823. [1825]
        
        This has been one of the most distressing years I have ever experienced, but although I have met with the loss of two of my most valueable servants, I feel happy, when I reflect that my wife and Children are spared; At one time, Sir, I had Eight of my family on the bed of sickness, and with a fever (if fatal) would have terminated there existence in a short time, but the great skill, and extreme attention, of that exc[e]lent Gentleman, Doctr. Dunglesan, has at length placed my Family in a situation, which has enabled them to move to Orange, where they are at this time, and I flatter myself, a change of air, will soon restore them to health. I am however left to myself, to encounter the difficulties of house keeping.
        I think it a duty, Sir, I not only owe to my family, but to the Institution, to say, that the Health of my family, as well as the range on which I live, depends on the draines being enlarged. My lot wants much done to it, not only to enshure health, but comfort, and it is beyond my purse to make the necessary alterations, but I feel satisfied, every thing will be done for me, when my case is laid before the Rector and Visitors, and I refer to Doctor Dungleson for a statement of facts. He has witnessed the distress of my family, & for his kind attentions, I shall ever feel gratefull.
        It seems to me, Mr. Madison, the Department we fill, is a minor consideration. The primary object with me, I have frequently avowed, was the Education of my Children, my pecuniery situation is too well known to you, to render it necessary to say, that unless I can keep up my Table,

from what I recieve from my Boarders, necessity will compell me to resort to some other way of attaining that desireable object; I shall, there fore, be compelled to resort to some other business, and divide my attention, between that, and my Boarding House unless, the board is raised to a sum sufficient to authorise my exclusive attention, to the business I am now engaged in, but this I will not do, if it is inconsistent with the rules and regulations of the Institution. Neither will I leave my situation, unless forced from necessity to do so, as long as my conduct, is justified by the Rector, and Visitors. I am well aware, sir, it has been said, that our living is too good. As regards myself, I will not hesitate saying, that I have lived plain, and with the exception of salt provisions, I have seldom had on my Table, more than my Boarders could eat, and have frequently had to cook a second dinner for my family and I am very certain were you to see my dinners, you would not hesitate saying, I had not one pound on my Table, that ought not to be there. Yet, Sir, I pledge you my Honour, I have sunk upwards of $600, and I have been told by the other Gentlemen in the same business, that they have losst considerably.
        At your last meeting, you were good enough to enlarge the lotts attach to each Hotel. So soon as we can set them in clover, they will not only add to the Beauty of the place, but will enable us to keep such stock as we wish to purchase, which will be a great saving, as the Butchers take every advantage in making us pay the highest prices for our necessary supplys, but I fear we shall find a considerable difficulty in fencing in our lotts for want of rails, unless the Rector, and Visitors, will permit them to be taken from the University Lands, the expence of buying, Mauling, & hauling, would be considerable.
        The House I now live in, had been occupied by one of the workmen & his family previous to my moving to it. His servants who lived in the lower part, I am told were very unhealthy, and I am thoroughly convinced from this, as well as sad experience, that my Sellers are, and will always be unhealthy, had I a cabbin built for the reception of my servants, after they had done the dutys of the day to retire to, I should be in more comfort, and my servants healthy. It is as necessary that the occupant, of one of these buildings, should be a married man, as it is, that a waggon should have four wheels, for without a wife, in such an establishment, he would have to drag through the year, a wretched existance, meeting with nothing but dissatisfaction, losses, & vexation. You can form a very good Idea of my situation, as you know I have but two rooms, for a numerous family to live in. If it is the will of the Rector, & Visitors, to make us more comfortable, consistent with that necessary Econoemy, that I know is wisely adhered to, I hesitate not, in believing they will do so.
        I avail myself of this opportunity, Sir, in saying, that when Doctr. Dunglesan states to the Rector, & Visitors, my losses, & distress this year, with

the addition of heavy Doctors bills, & all owing to the situation of the drains &c, they will remit the rent of my Building, for the present year. I beg leave to present my very best respects to Mrs. Madison. I hope you will excuse me for troubling you with this lengthy letter. Accept, sir, my most ardent wishes for your Health and Happiness. Very respectfully, I am sir, yr obd Hble. servt
        
          Geo. W. Spotswood
        
      